 394DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Electric CompanyandInternational As-sociation of Machinists and Aerospace Workers,AFL-CIO,Petitioner.Case 15-RC-3432September11, 1967DECISION ON REVIEW AND DIRECTIONOF ELECTIONBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn November 10, 1966, the Regional Directorfor Region 15 issued his Decision and Order in theabove-entitled proceeding, in which he dismissedthe petition on the ground that the unit or unitsrequested were inappropriate. Thereafter, in ac-cordance with Section 102.67 of the NationalLabor Relations Board's Rules and Regualtions andStatements of Procedure, Series 8, as amended, thePetitioner filed a timely request for review of theRegionalDirector'sDecision, contending,interalia,that in failing to find its primary or alternativeunitrequestsappropriatehedeparted fromestablished Board policy. The Employer filed op-position.By telegraphic Order dated March 22,1967, the National Labor Relations Board grantedthe request for review. Thereafter the Employerfiled a timely brief on review and a request for oralargument.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the entire record in thiscase' with respect to the issues under review, in-cluding the briefs of the parties, and makes the fol-lowing findings:The Employer, together with The Boeing Com-pany, North American Aviation, Inc., and others,has prime contracts with National Aeronautics andSpace Administration (NASA) at its MississippiTest Facility, herein called the Facility, where thefirst two stages of the Saturn V Missile are beingtested.Under its -contract the Employer performsvarious functions in support of the test program, inpart through the services of a number of subcon-tractors,2 and in part through its own MississippiTest Support Department which is subdivided ad-ministratively into 10 sections: malta test operation ,3legal, relations, finance, contracts, advance pro-graming, logistics, site services, engineering, andtest support. The total complement of the Em-ployer's employees at the Facility numbers aboutAs the record and the briefs of the parties adequately present the is-sues and the positions of the parties,the request for oral argument ishereby denied2The operations of some of the subcontractors are described inSpaceServicesInternational Corporation, et al,156 NLRB 12273Malta test operation is located in Boston and New York4Also located at the site maintenance building are the utilities subsec-1,600, of which approximately 380 are productionand maintenance employees.Therehas been no his-tory of collective bargaining for any of such em-ployees.The Petitioner's primary request is for a unit ofthemaintenance employees in the test and sitemaintenance subsection of the test support section.Italsomakes alternative requests,first,for abroader unit of maintenance employees within thetestsupport section,and second,for severalseparate units of employees in the test and sitemaintenance subsection based on the type of craftwork they do. The Employercontends that theunits requestedby thePetitioner are arbitrary seg-ments of a unit of its production and maintenanceemployees at the Facility,which is alone ap-propriate.The Intervenor,International Brother-hood of ElectricalWorkers,AFL-CIO, LocalUnion 903,agrees with the Petitioner's primaryunit request.The test support section has about 150 em-ployees under the section manager.Test supportsection employees have a substantial amount ofwork contact with each other and,to a lesser extent,with employees in other sections,and with em-ployees of subcontractors and other prime contrac-tors.Most of the employees in issue are classifiedas "technicians";all are salaried and most are in thesame pay ranges;all share the same fringe benefitsand conditions of employment.Althoughthere hasbeen little interchange,the Employer practices de-partmentwide seniority in the event of layoffs underwhich qualified employees may bump into othertechnician positions.The test support section is subdivided into anumber of subsections:test and site maintenance;utilities;propellants and high pressure gases; andcomponents service facility and phase III.Test and site maintenance,with 50 employees,performs much of the major maintenance workdone at the Facility.It is headquartered at the sitemaintenance building.4The subsection has fabrica-tion,mechanical,machine,and electrical sub-groups,and employs various craftsmen,includingelectricians,machinists,mechanics,sheetmetalworkers,certified welders,pipefitters,and their ap-prentices,who perform work within their respectivecrafts either in shops in the site maintenance build-ing or,as required,throughoutthe facility.Also em-ployed in the subsection are several expeditors, atoolcrib attendant, and a utilityman.Theutilitiessubsection has 20 employees en-gaged in the operation and maintenance of electri-tion linemen,a components service facility shop and cleanroom, abouttwo quality assurance technicians, and employees of certain of the Em-ployer's subcontractors In addition, the Employer's bnef on review statesthat since the hearing, the test complex support subgroup, formerly part ofpropellants and high pressure gases, is now under the test and site main-tenance subsection, and that its employees, who number about 13, havebeen moved to the site maintenance building167 NLRB No. 49 GENERAL ELECTRIC CO395cal, natural gas, water,sewerage,air-conditioning,heating,and ventilating systems throughout theFacility.It has two subgroups:high pressure indus-trialwaterplant and electricaldistribution.All ofthe employees of the former subgroup and half theemployees of the latter work at the Industrial WaterPump Station,where they operate electrical genera-tors,consoles, and switches.Much of this work issimilar to thatdone by typicalpowerhouse em-ployees.In addition,they perform some main-tenance work upon the aforementioned devices,and upon portable and emergency electric generat-ing equipment,diesel engines,valves,and pumps.The otherhalf of the electrical distribution sub-group employees are linemen who are headquar-tered at the site maintenance building but spendmost of their time throughoutthe Facility,maintain-ing the high-voltage lines and electrical substations,repairing lighting fixtures, and replacing lights.Thepropellantsand high pressure gasessubsection has 53 employees engaged in the opera-tionandmaintenance of storage and transfersystems for liquid hydrogen,liquid oxygen, andRP-1,5 all used as rocket propellants, andhydrogen,nitrogen,helium,and air,kept under highpressures.Theemployeesarepipefitters,mechanics,electricians, and eletronic technicians.There arethree subgroups:propellants,high pres-sure gases,and test complex support.6The highpressure gases employees normally work at twocompressor stations,where they operate and main-tain compressors,filters and purifiers,electric mo-tors,and various control and instrumentationsystems.They also checka 17-mile network of pipeand related valves for leaks,removing and replacingvalves when necessary. At other timesthey bottleand deliver gases to points to which the pipelinedoes not extend.The propellants subgroup em-ployees perform similar maintenance functionsupon the motors,pumps,valves, and instrumenta-tion on the cryogenic barges,whichstore liquidhydrogen and oxygenat very lowtemperatures.Theyalso perform maintenance functions at theRP-I storage area;and for a related system ofpipeline.The test complex support subgroup per-forms functions similar to those described above,performed by the utilities subsection,and by thehigh pressure gases and propellants subgroups, ex-cept that its employees work within the test com-plexes, the area immediately adjacent to the standswhere the rockets are tested,and perform theirwork upon request of the stage contractors.The interimcomponents service facility, a sub-group of thecomponents servicefacilityand phaseIIIsubsection,' is engaged in disassembling,repair-ing, cleaning,reassembling,testing and sealing fueland high-pressure valves, and cleaning fuel andhigh-pressure lines and all other components thatNASA requires to be free from contamination. Thesubgroup employes about 22 mechanics and pipefit-ters with cryogenic valve experience. As previouslyindicated, its shop and cleanroom are located in thesite maintenance building.The Employer urges that the appropriate unitshould include about 230 additional employees whoare employed in the engineering, logistics, and siteservices sections.The engineering sectionhas a number of subsec-tions,among them, electronics, instrumentationandmaterials laboratories (EI&M); test datasystems; and quality control and reliability.EI&Mhas about 80 employees who perform test-ing and calibration in a number of laboratorieshoused in one of a cluster of buildings located neartheFacilityadministration building.Thus, thematerials analysis and chemical laboratories testmaterials, propellants, and gases; the measurementstandards laboratorymaintainsstandardsforcalibration; the pressure and strain laboratory andthe temperature and flow laboratory calibrate andtest various gauges. In addition, a photographiclaboratory processes film and repairs photographicequipment. EI&M has a technical service subgroupwhich makes various prototypes. It also has a fieldsupport subgroup which maintains and repairstelevision, telemetric, and other electronic gear, in-cluding various sitewide systems, such as the inter-communications, fire alarm, oral warning, and dis-play systems. In connection with the foregoing ac-tivities, EI&M operates small machine, fabrication,and electrical shops, and a small cleanroom. Mostof the EI&M employees spend the bulk of theirtime in the laboratory building where they have aconsiderable amount of work association withprofessional employees in the engineering section.Many EI&M employees have had at least some col-lege training.Thetest data systemssubsection has 55 techni-cianswho operate and maintain measurementequipment at the test complexes, and groundtelemetry, computer, and related equipment at theData Handling Center, adjacent to the EI&M build-ing.The preventive and corrective maintenancework they do is related solely to such equipment.Thequality control and reliabilitysubsection isresponsible for reviewing quality control data andperforming quality control tests in order to assureNASA that various jobs performed by the Em-ployer and its subcontractors meet NASA specifi-cations.The approximately 60 quality assurancetechnicians are accordingly stationed at various lo-cations throughout the Facility, including some5RP-l is a feul similar to kerosener So far as appears from the record, other subgroups of the subsection6As above noted, it appears that the employees in the text complexemploy no maintenance employeessupport subgroup are now under test and site maintenance 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere test support section employees are also sta-tioned. They are shifted around the Facility accord-ing to need. The quality assurance technicians uti-lizeelectrical,electronic,electromechanical,cryogenic, and high pressure skills in performingtheir duties.Thelogisticssection is engaged in purchasing,provisioning, inventory control, warehousing, andrelated functions.About 25 employees, all clas-sified as supply processors, are stationed at awarehouse near the site maintenance buildingwhere they perform material handling duties andmake deliveries to other locations at the Facility.They perform no maintenance work.Thesite servicessection is engaged in such func-tions as delivering mail and operating duplicatingand reproduction machines. The section also hasabout nine employees classified as bridge and locktenders and tugboat crewmen who, as part of theirduties, perform unspecified maintenance work.The Regional Director was of the opinion that thenature of the Employer's function at the Facil-ity-to test-obliterates the distinction betweenproduction and maintenance work and that the levelof integration in the Employer's operation is suffi-ciently high to preclude the appropriateness of anyunit smaller than an overall production and main-tenanceunitcomprisingalltheemployeesdescribed above. The Petitioner contends that theRegional Director departed from established Boardprecedent in failing to find appropriate a unit com-posed of employees who perform the bulk of theEmployer's maintenance work. We find merit in thePetitioner's contention.It is clear from the foregoing that the overallproduction and maintenance unit proposed by theEmployer may be appropriate. However, in theabsence of any history of collective bargaining, andwhere no labor organization is seeking a broader ap-propriate unit, the Board has long held that the peti-tioning labor organization needs only to establishthat the narrower unit of employees it seeks torepresent is also appropriate.8 With respect to thePetitioner's primary unit request, inasmuch as thetest and site maintenance subsection is not a majoradministrative subdivision of the Employer's opera-tions, as its employees share maintenance functionsand have substantial work contacts with employeesin other subsections of the test support section, wefind, in agreement with the Regional Director, thatthe subsection employees do not constitute an ap-propriate unit of maintenance employees.However, the facts above set forth demonstrateto our satisfaction that the test support section is amajor administrative subdivision of the Employer'sMississippi Test Support Department, and that thesection employees, under separate supervision, per-form traditionalmaintenance functions for theFacility.Although employees in other major sub-divisions do some maintenance work, we find thatsuch employees are either technical employees asdefined by the Board or specialists and that themaintenance work they do is incidental to the pri-maryspecializedfunctionstheyperform.Moreover, the test support section is comprised al-most entirely of technicians in the same laborgrades who are primarily engaged in maintenancefunctions and whose work contacts are primarilywith each other rather than with employees in othersections.We find, therefore, in accord with the Peti-tioner's first alternative request, that the main-tenance employees in the test support section are anidentifiable and distinct group with a community ofinterest apart from other employees, and that theyconstitute an appropriate unit for the purposes ofcollective bargaining.9Accordingly, we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within themeaningof Sections 9(c)(1) and 2(6) and (7) of theAct, and that the following employees of the Em-ployer constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All maintenance employees employed in the testsupport section of the Employer's Mississippi TestSupport Department at the National Aeronauticsand Space Administration Mississippi Test Facili-ty,Hancock County, Mississippi, excluding officeclericalemployees, professional employees, allother employees, watchmen, guards, and super-visors as defined in the Act.[Direction of Election10 11 omitted from publica-tion.]8 Adams Drug Co, Inc,164 NLRB 594,The Western andSouthernLifeInsuranceCompany,163 NLRB 1388S.D Warren Company,144 NLRB 204, 150 NLRB 288, enfd. 353F.2d 494 (C.A 1), cert denied 383 U S 958, ChasPfizer & Co, Inc,162 NLRB 150118Asthe Petitioner's showing of interest in the unitfoundappropriateis not clear, the Directionof Electionis subjectto theRegional Director'sascertaining that the Petitioner has an adequate showing of interest inthat unit.11An electioneligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer withtheRegionalDirector forRegion15 within 7 days afterthe date of this Decision onReview andDirection of Election The listmay initiallybe used by theRegionalDirectorto assist in determining an adequate showing of in-terestThe Regional Directorshall make the list available to all parties tothe election whenhe shall havedetermined that an adequate showing ofinterest amongthe employeesin the unit found appropriate has beenestablished.No extensionof time to file thislist shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with thisrequirement shall be groundsfor settingaside the elec-tion whenever proper objections are filedExcelsior Underwear Inc.,156NLRB 1236